DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/15/2021 is acknowledged. Claims 4 and 7-10 have been canceled and claim 14 is a newly submitted claim; thus, claims 1-3, 5-6, and 11-14 remain pending and are the claims addressed below. The objections previously set forth in the 02/17/2021 Office action have been overcome and are therefore withdrawn. 

Claim Interpretation
Claims 1-3, 5-6, 11-12 and 14 are directed towards an apparatus (i.e., shaping apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details). 

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “rotation axis to reverses the shaping table” in line 23 should read “rotation axis to reverse the shaping table”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 02/17/2021 Office action are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over HOCKER (US 2017/0259507; of record) in view of SWANSON et al. (US 2016/0193791; of record) and further in view of YOO et al. (US 2014/0065194; of record) and PAX et al. (US 2012/0046779).
As to claim 1: HOCKER discloses systems, devices, and methods for use in additive manufacturing (AM) ([0018]), where HOCKER defines additive manufacturing to be a three-dimensional (3D) printing production technology for using an automated system to make a solid object based on a digital model ([0002]); thus, HOCKER reads on the claimed shaping apparatus configured to shape a shaped object that is three-dimensional. 
HOCKER discloses the conveyor system/conveyor build sheet moving a part formed downstream to another portion of the AM system to receive further processing ([0034]). The conveyable build sheet 185 (i.e., shaping table) in HOCKER includes a portion upon which the part 181 can be formed (FIG. 1; [0029]) and the part 181 is built in a position which is below the extrusion head assembly 170. Consequently, HOCKER reads on the claimed shaping table, configured to support the shaped object being shaped. 
HOCKER further discloses the AM system including a build area and a movable extrusion head assembly (i.e., material head that ejects) ([0026]), where the extrusion head assembly can be configured 
Additionally, HOCKER discloses using a conveyable build sheet 185 to deposit the support or model material on in order to create a part ([0033]) and the part being conveyed downstream using the conveyable build sheet to another portion of the AM system where the part can receive other processing ([0034]; [0076]). HOCKER discloses a conveyor system (i.e., mover) that includes a belt portion that can be submerged in an agent tank (i.e., removal tank) ([0077]; FIG. 7A – conveyor system 701, agent tank 730), and the agent including a solvent selected to dissolve or remove the support material from the model material of the part ([0076]). Therefore, HOCKER reads on the claimed mover configured to move the shaped object together with the support layer toward a removal tank, which is a container for accommodating the shaped object at a time of removing the support layers.   
HOCKER also discloses the claimed shaping material head and the support material head are configured to eject the material of the shaped object and the material of the support layer at a position facing the shaping table to form the shaped object and the support layer on the first surface of the shaping table ([0033]; FIG. 1 - conveyable build sheet 185, part 181, extrusion head assembly 170, model material 184, support material 182).
HOCKER discloses shaping being performed using the shaping table having a first surface ([0029]; [0034]); though HOCKER fails to disclose the following: the claimed shaping table having a second surface opposed to the first surface; the claimed removal tank being installed on a side opposite 
However, SWANSON teaches removing the support structures from 3D printed parts in a hands-free manner ([0021]), where SWANSON illustrates in FIG. 3 a process for printing and removing a 3D part and support structure with soluble build sheet (i.e., shaping table) ([0020]). SWANSON teaches a system 10 including a bucket 58 (i.e., removal tank) retained by casing 26 adjacent to door assembly 36, where the bucket 58 is a receptacle configured to receive the printed 3D part 22 and support structure 24 when removed from system 10 (i.e., the removal tank is installed on a side opposite to the shaping material head and the support material head with respect to the shaping table) ([0060]). The removal system 34 in SWANSON draws film 48 (i.e., shaping table) until the segment of film 48 retaining the printed 3D part 22 and support structure 24 passes removal assembly 34 and extends through the opening of door assembly 36 such that cut film 48, allows the printed part 22, support structure 24, and the cut build sheet to fall into bucket 58 (i.e., the mover reversing the shaping table so that a side on which the shaped object is formed in the shaping table faces the removal tank to move the shaped object together with the support layer toward the removal tank) ([0060]; FIG. 3). 

HOCKER, modified by SWANSON, fails to disclose the claimed shaping table having a second surface opposed to the first surface; and the claimed peeler, configured to peel off the shaped object and the support layer from the shaping table, and the peeler configured to peel off the shaped object and the support layer from the first surface of the shaping table, so as to move the shaped object together with the support layer toward the removal tank, while the shaping material head and the support material head are configured to eject the material of the shaped object and the material of the support layer at a position facing the shaping table to form the shaped object and the support layer on the second surface of the shaping table. 
However, YOO teaches a three-dimensional printing system and equipment assembly (title). YOO further teaches the three-dimensional printing equipment comprising a conveyor adapted to conduct plural build modules, where the conveyor system is a continuous loop system (i.e., shaping is performed using the shaping table having a first surface and a second surface opposed to each other) ([0086]; [0087]; FIG. 1 – conveyor 2). 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the continuous/endless conveyor taught by YOO into HOCKER 
HOCKER, modified thus far, fails to disclose the claimed peeler, configured to peel off the shaped object and the support layer from the shaping table, and the peeler configured to peel off the shaped object and the support layer from the first surface of the shaping table, so as to move the shaped object together with the support layer toward the removal tank, while the shaping material head and the support material head are configured to eject the material of the shaped object and the material of the support layer at a position facing the shaping table to form the shaped object and the support layer on the second surface of the shaping table.
However, PAX teaches an automated three-dimensional build process in which objects are automatically removed from a build surface in order to permit fabrication of multiple objects ([0001]). PAX further teaches a conveyor being provided to support multiple, sequential builds from a three-dimensional fabrication machine, and the conveyor being heated/cooled, coated or otherwise treated to assist in adhesion during a build, as well as removal of objects after a build; where each fabricated object may be automatically removed from the conveyor as the conveyor moves in order to restore a buildable surface from fabrication of additional objects ([0003]). Specifically, PAX teaches the conveyor including a scraper (i.e., peeler) to physically separate a completed object from the conveyor based upon a relative movement of the sheet of material of the conveyor to the scraper ([0035]). 
Thus, HOCKER modified by SWANSON, YOO and PAX read on the claimed peeler, configured to peel off the shaped object and the support layer from the shaping table, and the peeler configured to peel off the shaped object and the support layer from the first surface of the shaping table, so as to move the shaped object together with the support layer toward the removal tank, while the shaping material head and the support material head are configured to eject the material of the shaped object 
As to claim 2: HOCKER, SWANSON, YOO and PAX remain as applied above. HOCKER discloses the conveyor system/conveyor build sheet moving a part formed downstream to another portion of the AM system to receive further processing ([0034]). The conveyable build sheet 185 (i.e., shaping table) in HOCKER includes a portion upon which the part 181 can be formed (FIG. 1; [0029]) and the part 181 is built in a position which is below the extrusion head assembly 170; where the conveyor system (i.e., mover) moves the conveyor build sheet 185 with the part 181 made of the support material 182 and model material 184 in a downstream 190 direction to another portion of the AM system (i.e., moves the shaped object toward the removal tank) ([0034]; [0076]; [0077]; FIG. 1; FIG. 7A). Therefore, HOCKER reads on the claimed mover is configured to install the shaping table for supporting the shaped object being shaped at a head facing position which is a position facing the shaping material head and the support material head, and moves the shaped object toward the removal tank while being supported by the shaping table.  
Moreover, HOCKER discloses multiple parts being disposed on the surface of a first conveyor ([0078]; FIG. 7A), indicative that after the conveyable build sheet 185 is conveyed downstream 190, a new portion of the conveyable build sheet 185 is then in place under the extrusion head assembly and an additional part is built ([0039]; FIG. 1; FIGs. 2A-2D – first composite part 281A, second composite part 281B, third composite part 281C, and fourth composite part 281D). Thus, HOCKER reads on the claimed after the shaping table supporting the shaped object is moved from the head facing position toward the 
As to claim 5: HOCKER, SWANSON, YOO and PAX remain as applied above and therefore read on the claimed removal tank being installed at a position facing the shaping material and the support material head with the shaping table interposed there between (see FIGs. 2-3 in SWANSON – print head 18, film 48, and bucket 58), for similar motivation discussed in the rejection of claim 1. 
As to claim 6: HOCKER, SWANSON, YOO and PAX remain as applied above and therefore read on the claimed removal tank is installed on an outer side of the position facing the shaping material head and the support material head (see FIG. 7A of HOCKER); and the mover reverses the shaping table after moving the shaping table in a state of supporting the shaped object to the outer side of the position facing the shaping material head and the support material head (see the rejection of claim 4 above).
As to claim 11: HOCKER, SWANSON, YOO and PAX remain as applied above. HOCKER further discloses systems, devices, and methods to help facilitate or expedite part composite processing by separating a model material from a support material; where a liquid or gas, such as including water (i.e., water vapor) configured to dissolve or remove (i.e., softened) a support material can be provided to process the composite part ([0023]). Hence, HOCKER reads on the claimed removal tank is a container in which at least the support layer is softened by water vapor, as water vapor is simply the gaseous phase of water and HOCKER discloses using water as a liquid or gas to remove the support material. 
As to claim 13: HOCKER, SWANSON, YOO and PAX remain as applied above. Modified HOCKER discloses systems, devices, and methods for use in additive manufacturing (AM) ([0018]), where HOCKER defines additive manufacturing to be a three-dimensional (3D) printing production technology for using an automated system to make a solid object based on a digital model ([0002]); thus, HOCKER reads on the claimed shaping method that shapes a shaped object that is three-dimensional using the shaping apparatus according to claim 1 (see the rejection of claim 1 above). 

Additionally, HOCKER discloses using a conveyable build sheet 185 to deposit the support or model material on in order to create a part ([0033]) and the part being conveyed downstream using the conveyable build sheet to another portion of the AM system where the part can receive other processing ([0034]; [0076]). HOCKER discloses a conveyor system (i.e., mover) that includes a belt portion that can be submerged in an agent tank (i.e., removal tank) ([0077]; FIG. 7A – conveyor system 701, agent tank 730), and the agent including a solvent selected to dissolve or remove the support material from the model material of the part ([0076]). Hence, HOCKER reads on the claimed moving the shaped object together with the support layer toward a removal tank, which is a container for accommodating the shaped object at a time of removing the support layers by a mover.   
As to claim 14: HOCKER, SWANSON, YOO and PAX remain as applied above and therefore read on the claimed shaping apparatus configured to shape a shaped object that is three-dimensional, the shaping apparatus comprising: a shaping material head, configured to eject a material fo the shaped object; a support material head, configured to eject a material of a support layer that supports at least one part of the shaped object being shaped; and a mover, configured to move the shaped object together with the support layer toward a removal tank, which is a container for accommodating the . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKER (US 2017/0259507; of record) in view of SWANSON et al. (US 2016/0193791; of record) and further in view of YOO et al. (US 2014/0065194; of record) and PAX et al. (US 2012/0046779) and SWANSON et al. (US 8,459,280; of record, herein referred to as SWANSON ‘280). HOCKER, SWANSON, YOO and PAX disclose the subject matter of claim 1 above under 35 USC 103. 
As to claim 3: HOCKER, SWANSON, YOO and PAX remain as applied above. HOCKER fails to disclose the claimed removal tank installer for installing the removal tank at a removal tank installing position set as a position to install the removal tank at a destination to move the shaped body by the mover; wherein after the removal tank installed at the removal tank installed at the removal tank installing position accommodates the shaped object, the removal tank installer moves the removal tank to a position other than the removal to a position other than the removal tank installing position, and installs another removal tank to accommodate the next shaped object at the removal tank installing position. 

As illustrated in FIG. 7 of SWANSON ‘280, the robotic arm (i.e., removal tank installer) moves a vessel 218 (i.e., removal tank) to the rinsing tank 278 (i.e., removal tank installer for installing the removal tank at a removal tank installing position set as a position to install the removal tank at a destination to move the shaped body by the mover); where once the vessel 218 containing the 3D part 14 is rinsed, the robotic arm 290 moves the vessel 218 from the rinsing tank 278 to another location to allow the retained 3D part to dry (i.e., after the removal tank installed at the removal tank installed at the removal tank installing position accommodates the shaped object, the removal tank installer moves the removal tank to a position other than the removal to a position other than the removal tank installing position, and installs another removal tank to accommodate the next shaped object at the removal tank installing position) (column 11, lines 1-26; FIGs. 6-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the support removal system having a removing tank installer taught by SWANSON ‘280 into modified HOCKER. Doing so is beneficial as such a support removal system prevents inefficiencies present during a batch support removal process and allows for the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKER (US 2017/0259507; of record) in view of SWANSON et al. (US 2016/0193791; of record) and further in view of YOO et al. (US 2014/0065194; of record) and PAX et al. (US 2012/0046779) and HUTCHINSON (US 2019/0344501; of record). HOCKER, SWANSON, YOO and PAX disclose the subject matter of claim 1 above under 35 USC 103.
As to claim 12: HOCKER, SWANSON, YOO and PAX remain as applied above. HOCKER fails to disclose the claimed removal tank including a drainage port on a lower side in gravity direction. However, HUTCHINSON teaches an apparatus and method for removing support removal from a part formed by 3D printing (abstract). HUTCHINSON further depicts a tank, part of the apparatus for removing support material from a part formed by 3D printing, having drains and cleanout ports ([0023]; FIG. 5). As illustrated in FIG. 5 of HUTCHINSON, there is a sediment tank drain 54 and cleanout ports 56 on the tank on a lower side in a gravity direction ([0042]; FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the sediment drain on the tank on a lower side in a gravity direction taught by HUTCHINSON into modified HOCKER. Doing so is combining prior art elements according to known methods for the predictable result of removing a support material from a part form by 3D printing, with the added benefit of being able to easily and efficiently dispose of the resultant support material that is removed from the part. 



Response to Arguments
Applicant’s arguments, see pages 10-12 filed 07/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior art references found in an updated search necessitated by the amendments made to the claims (see the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743